Blair, J.
I concur in the result reached by Mr. Justice Grant. As the majority are of a contrary opinion, I do not express my own views at length.
Montgomery, J.
The question presented by this record is whether the plaintiff, having stopped his horse and looked for an approaching car at a point where he could *18see 75 to 100 feet up the track, was as a matter of law guilty of contributory negligence in failing to again stop his horse to look for an approaching car after he had passed the projecting awning with his buggy, and when the horse’s forefeet would have been within 4 feet of the rail of defendant’s track and the horse’s head within 2 feet of the track and on the line of the projecting car body.
In Ryan v. Railway Co., 123 Mich. 597, the plaintiff before crossing the track looked in the direction from which the car approached, and saw no car, and thought that was far enough to look to make the attempt to cross safe. In an opinion in which the distinction between ¡steam railroads and electric street railways, noted in Garrity v. Railway Co., 112 Mich. 369 ( 37 L. R. A. 529), was again stated, it was held that the question of plaintiff’s negligence was for the jury. That case should "rule this case. See Booth on Street Railway Law, § 304.
The judgment should be reversed, and a new trial 'ordered.
Carpenter, C. J., and McAlvay, Ostrander, Hooker, and Moore, JJ., concurred with Montgomery, J.